MEMORANDUM **
Benita Longino Juan and Leticia Bautista Longino, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen and reconsider. We deny in part and dismiss in part the petition for review.
In their opening brief, Petitioners fail to address, and therefore have waived any challenge to, the BIA’s September 25, 2006 decision denying their motion to reopen and reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s order dismissing Petitioners’ direct appeal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
*173PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.